DETAILED ACTION
This correspondence is in response to the communications received November 29, 2021.  Claims 1-13 are pending.  Claims 14-18 have been withdrawn from examination pursuant to the elected claims, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.
Applicant's election with traverse in the reply filed is acknowledged.  The traversal is on the ground(s) that method and the apparatus involve a single general inventive concept.  This is not found persuasive because the claims were directed to multiple categories of inventions as detailed in the analysis provided on September 30, 2021.
The requirement is still deemed proper and is therefore made FINAL.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    591
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    303
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    170
    558
    media_image5.png
    Greyscale





Regarding claim 1, the Applicant discloses in Fig. 1A, 2A, 2B, 4B and 7, a transfer printing method, comprising:

transferring a plurality of devices (101) formed on an original substrate (110, ¶ 0055, “110 can be silicon, sapphire, silicon carbide, etc.”) to a transfer substrate (210, ¶ 0064);

obtaining first position information of positions of the plurality of devices on the transfer substrate (S102, ¶ 0050);

obtaining second position information of corresponding positions, on a target substrate, of devices to be transferred (S103, ¶ 0050, 0052);

comparing the first position information with the second position information to obtain first target position information recording a first transfer position (¶ 0052); and

aligning the transfer substrate with the target substrate, and performing a site-designated laser irradiation on at least part of devices on the transfer substrate corresponding to the first transfer position, simultaneously, according to the first target position information, so as to transfer the at least part of devices from the transfer substrate to the target substrate (S105, ¶ 0053).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2019/0058080) in view of Park (US 2019/0035817).


    PNG
    media_image6.png
    549
    745
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    771
    860
    media_image7.png
    Greyscale


Applicant’s nomenclature for the three substrates claimed:
1.) initial substrate is referred to as the “original substrate” (110)
2.) intermediate substrate is referred to as the “transfer substrate” (210)
3.) final substrate is referred to as “target substrate” (300)

Ahmed nomenclature for the three substrates disclosed:
1.) initial substrate is referred to as the “wafer” (201)
2.) intermediate substrate is referred to as the “carrier plate” (202)
3.) final substrate is referred to as the “display backplane” (206)



The definition of the term “obtaining” is widely held to mean “to gain or attain usually be planned action or effort” and “to be generally recognized or established”.  

Regarding claim 1, the prior art of Ahmed discloses in Figs. 2A, 2B, 2D(2) and 2E, a transfer printing method, comprising:

transferring a plurality of devices formed on an original substrate (in Fig. 2A, substrate 201, “wafer 201 (such as a silicon wafer)”, ¶ 0037) to a transfer substrate (202 is a transfer substrate, as it is used to move devices from wafer 201 to backplane 206, in the fabrication step shown from Fig. 2A to 2B, the devices 200 are transferred from substrate 201 to substrate 202);

obtaining (The devices 200 on 202 and 208 on 206 are “aligned” as discussed in ¶ 0037.  In order for alignment to be carried out, the position of one thing to be aligned to the other thing must be ascertained prior to the step of alignment, so the alignment can occur.) first position information of positions of the plurality of devices on the transfer substrate (locating position of devices 200 on 202, in Fig 2B, specific locations given as can be seen in Fig. 2A);

obtaining second position information of corresponding positions (particular locations of 208 are aligned to match the desired 200 that will be subsequently brought into contact with each 

comparing (¶ 0037, the step of “comparing” is a step leading up to the action of the “aligning” step, where one must have positional information on 202 substrate’s devices 200, e.g. aforementioned “obtaining”, in order to match 200 with an opposing 208, for the incoming devices 200, to be mated subsequently to the opposing 208.  The “comparison” facet is the act of looking to where the 200 are on 202, and also looking to where 208 are on 206, that gained knowledge is the step of “comparing”, which then allows one to determine if the elements are out of relative position to each other or not, in a direct vertical line to each other.  This “comparing” or visual inspection prior to final alignment is carried out by “infrared imaging, optical, or mechanical approaches …”, ¶ 0046) the first position information with the second position information to obtain first target position information recording (This can be a mental step where the technician making the comparison and adjusting for any misalignment, prior to bringing the elements into contact with each other) a first transfer position (relative position of devices on 202 and the relative position of 208 on 206, “The carrier plate 202 is then aligned to a display backplane 206, e.g., aligned to metal bumps 208 of the display backplane 206, as is depicted in FIG. 2B. Referring to FIG. 2C, thermal compression bonding is performed for aligned micro LEDs 200 and metal bumps 208.”, ¶ 0037); and

aligning the transfer substrate (202) with the target substrate (206), and performing a site-designated laser irradiation (“referring to FIG. 2D(1) the bonded micro LED chips 200 are detached from the carrier plate 202 using UV light 220 passed through a mask 222 that is aligned 

Ahmed does not call the intermediate substrate a “transfer substrate”.  However, by the very definition of the term “transfer”, which is to “move from one place to another”.  Seemingly the intermediate substrate detailed above meets the spirit of the term.  However as Ahmed does not explicitly state that the “carrier plate” (element 202) is a “transfer substrate”.

Park discloses in ¶ 0042, “In the step of transplanting the LED elements into the display device, since it is difficult to directly transplant the LED elements from the semiconductor substrate to the display substrate, a transfer substrate is used”.  It is noted that the Park reference is merely presented to disclose the term “transfer substrate” for the intermediate substrate used to transfer the microLED chips from the growth substrate to the final display substrate.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the intermediate substrate is a  “transfer substrate”,

in the invention or system of Ahmed as taught by Park, for the purpose of disclosing the purpose of the intermediate substrate, which is to aid in the movement of the microLED chips to the display substrate.

Regarding claims 3-6, it has been determined that the claim limitations are just introducing labels used to identify single devices or groups on either of the original substrate, the intermediate substrate or the final substrate, for use in the process already delineated and addressed in the rejection of claim 1.

Regarding claim 3, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the comparing the first position information with the second position information to obtain the first target position information comprises: if the first position information comprises all positions recorded in the second position information, the first target position information is the second position information.  So this means if there is a match of devices on the original substrate and those positional locations have matches on the final substrate, which has been shown in the Ahmed reference in the rejection of claim 1, then those first and second position information groupings are matches for bonding.  See Figs. 2A, 2B, 2D(2) and 2E of Ahmed where devices 200 get transferred from 201 to 202 to 206.

Regarding claim 4, Ahmed et al. disclose the transfer printing method according to claim 3, wherein the first position information comprises all positions recorded in a plurality of the second position information,
a plurality of the first target position information is the plurality of the second position information, and
the transfer substrate is configured to be aligned with a plurality of the target substrates, respectively, so that the devices on the transfer substrate are transferred to the plurality of the target substrates, respectively, according to the plurality of the first target position information.
Again, this means if there is a match of devices on the original substrate and those positional locations have matches on the final substrate, which has been shown in the Ahmed reference in the rejection of claim 1, then those first and second position information groupings are matches for bonding.  See Figs. 2A, 2B, 2D(2) and 2E of Ahmed where devices 200 get transferred from 201 to 202 to 206.

Regarding claim 5, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the first position information comprises a plurality of sub-position information, and the comparing the first position information with the second position information to obtain the first target position information comprises:
if first sub-position information of the plurality of sub-position information comprises only part of positions recorded in the second position information, the second position information is divided into a first information region covered by the first sub-position information and a second information region comprising position information missed by the first sub-position information, and

This can be seen occurring when more devices are present on 202 as opposed to device deposit locations 208 on 206.  Then the one to one transfer must be sub divided to only impart a subset of the 200 on 202 when transferring 200 to the less populous locations of 208 and display substrate 206

Regarding claim 6, Ahmed et al. disclose the transfer printing method according to claim 5, further comprising:
comparing second sub-position information of the plurality of sub-position information with position information of the second information region to obtain second target position information recording a second transfer position, wherein if the second sub-position information comprises all positions recorded in the second information region, the position information of the second information region is the second target position information; and
performing a site-designated laser irradiation on at least part of devices on the transfer substrate corresponding to the second transfer position, simultaneously, according to the second target position information.
Again, this means if there is a match of devices on the original substrate and those positional locations have matches on the final substrate, which has been shown in the Ahmed reference in the rejection of claim 1, then those first and second position information groupings are matches for bonding.  See Figs. 2A, 2B, 2D(2) and 2E of Ahmed where devices 200 get transferred from 201 to 202 to 206.  Laser irradiation step occurs as shown in Fig. 2D(2) and detailed in the rejection of claim 1.

Regarding claim 7, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the obtaining the first position information comprises: performing an optical scanning on the transfer substrate to obtain position information of the plurality of devices on the transfer substrate (the transfer steps from each of the original to transfer and the transfer to display substrate occurs by the use of optical means, ¶ 0046, Ahmed).

Regarding claim 9, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the transfer substrate comprises a transparent material layer and an adhesive layer which are laminated, and the plurality of devices are located on a side of the adhesive layer away from the transparent material layer (see Fig. 2D(2) of Ahmed which shows laser irradiation 220 passing through substrate 202 to laser ablate layer 204 thus releasing devices 200 onto the display substrate 206).

    PNG
    media_image8.png
    728
    548
    media_image8.png
    Greyscale

Regarding claim 10, Ahmed et al. disclose the transfer printing method according to claim 1, although the Figs used in the rejection of claim 1 of Ahmed do not disclose the limitation of claim 10, the embodiment of Fig. 17 of Ahmed (provided above) does disclose,
wherein a side of the target substrate (top of 1702) on which the plurality of devices (1708) are arranged is provided with a buffer layer (1706), and an orthographic projection of the buffer layer on the target substrate is not overlapped with orthographic projections of the plurality of devices on the target substrate (1706 and 1708 do not overlap vertically).



“wherein a side of the target substrate on which the plurality of devices are arranged is provided with a buffer layer, and an orthographic projection of the buffer layer on the target substrate is not overlapped with orthographic projections of the plurality of devices on the target substrate”,

in the invention or system of the embodiment of Figs 2 of Ahmed as taught by the embodiment of Fig. 17 of Ahmed, for the purpose of providing mechanical and alignment support to the micro light emitters on the display substrate.

Regarding claim 13, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the plurality of devices are micro LEDs, and a maximum size of each of the plurality of micro LEDs in a direction parallel to the original substrate is 5 um -20 um (¶ 0084 of Ahmed discloses this device dimension).


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2019/0058080) in view of Park (US 2019/0035817) in view of Matsumoto et al. (US 2014/0307299).

Regarding claim 2, Ahmed et al. disclose the transfer printing method according to claim 1, wherein the performing the site-designated laser irradiation comprises: 
inputting the first target position information into a laser component, so that the laser  performs laser irradiation on the at least part of devices on the transfer substrate corresponding to the first transfer position (in Ahmed, it can be seen in Fig. 2D(2), that the laser source 220 selectively targets devices 200 on the transfer substrate 202 for laser irradiation, ¶ 0037, 0039).

Ahmed does not disclose,
“wherein the performing the site-designated laser irradiation comprises: 
inputting the first target position information into a laser printer having a spatial light modulation component, so that the spatial light modulation component modulates the laser printer to simultaneously perform laser irradiation on the at least part of devices on the transfer substrate corresponding to the first transfer position.” Essentially, the aspect that Ahmed does not disclose is that the laser is guided by a spatial light modulation component instead of a mask as shown by Ahmed (see 222 that masks 220, and allows for selective laser irradiation to particular devices 200 in Fig. 2D(2)).

Matsumoto discloses in Fig. 1, and in ¶ 0038, 0039, 0041, 0042, 0044 where in the laser irradiation source can be modulated at the same time the irradiating is carried out.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the performing the site-designated laser irradiation comprises: 
inputting the first target position information into a laser printer having a spatial light modulation component, so that the spatial light modulation component modulates the laser printer to simultaneously perform laser irradiation on the at least part of devices on the transfer substrate corresponding to the first transfer position”,

in the invention or system of Ahmed as taught by Matsumoto, for the purpose of aiding control and performance of the laser.

Regarding claim 8, Ahmed et al. disclose the transfer printing method according to claim 2, wherein a turned-on time of a laser pulse of the laser printer is within a turned-on time of the spatial light modulation component (as shown in Fig. 1 of Matsumoto, both lasers 10 and light modulation device work together, they will be turned on within a relative same time so that they are both turned on so as to work together as shown in the figure and discussed in at least ¶ 0069).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2019/0058080) in view of Park (US 2019/0035817) in view of Schubert et al. (US 2017/0288087).

Regarding claim 12, Ahmed et al. disclose the transfer printing method according to claim 1, however they do not disclose the specifics of claim 12.
Schubert discloses in Figs. 3A-D, 
wherein forming the plurality of devices comprises: 
forming a sacrificial layer on the original substrate (315 on Sapphire substrate); and 
forming the plurality of devices on a side of the sacrificial layer away from the original substrate (LED composed of stack of 320, 325, 330); and
after forming the plurality of devices, the transfer printing method comprises: 
patterning the sacrificial layer (etching of 315 to etched state of 350 in Fig. 3D), so that an orthographic projection of the sacrificial layer on the original substrate is completely within orthographic projections of the plurality of devices on the original substrate (350 is wholly within the footprint of noted LED devices).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein forming the plurality of devices comprises: 
forming a sacrificial layer on the original substrate; and 
forming the plurality of devices on a side of the sacrificial layer away from the original substrate; and
after forming the plurality of devices, the transfer printing method comprises: 


in the invention or system of Ahmed as taught by Schubert, for the purpose of ensuring the LED devices will be severed from the original substrate during the fabrication process, thus increasing device yields.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
A rejection under Schubert was attempted, wherein before forming the plurality of devices, the transfer printing method comprises: 
forming a sacrificial layer (315) on the original substrate (Sapphire 305) and patterning the sacrificial layer (etching) to form a plurality of sacrificial layer blocks (pedestals in Fig. 3C) spaced apart from each other (top parts of pedestals of 315 in Fig. 3C); and 
the forming the plurality of devices comprises:
forming a material layer for forming the plurality of devices on a side of the plurality of sacrificial layer blocks away from the original substrate (the material layers were previously one blanket layer, then when patterned they become the plural devices at the same time the plurality of pedestals were created), 


However, Schubert and the prior art fail to disclose,
“patterning the material layer to form the plurality of devices on the plurality of sacrificial layer blocks and to form connecting sections connecting every adjacent two devices,
the connecting sections comprising portions on the plurality of sacrificial layer blocks and portions at the gaps between adjacent sacrificial layer blocks; and 
removing the sacrificial layer”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDUARDO A RODELA/Primary Examiner, Art Unit 2893